Case 17-14454-elf        Doc 549          Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                         Document      Page 1 of 57



                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In re:                                            :
                                                   :       CHAPTER 11
 ISLAND VIEW CROSSING II, L.P.,                    :
                                                   :       BANKRUPTCY NO. 17-14454 (ELF)
                            Debtor.                :
                                                   :
                                                   :
 KEVIN O’HALLORAN, in his capacity                 :
 as Chapter 11 Trustee for ISLAND                  :
 VIEW CROSSING II, L.P.,                           :
                                                   :
                            Plaintiff,             :
                                                   :       ADVERSARY NO. 17-00202 (ELF)
           vs.                                     :       ADVERSARY NO. 18-00280 (ELF)
                                                   :       (Consolidated)
 PRUDENTIAL SAVINGS BANK,                          :
                                                   :
                            Defendant.             :
                                                   :

       DEFENDANT, PRUDENTIAL SAVINGS BANK’S PRE-TRIAL DISCLOSURES
                       PURSUANT TO F.R.C.P. 26(a)(3)

(A).      Witnesses

          1. Ron Gualtieri

          2. Bernie Sauer

          3. Judy Schmitt

          4. Walt Zoladz

          5. Kip Hamilton
             c/o Nicholas Poduslenko, Esquire

          6. Joel Murovitz
             c/o Nicholas Poduslenko, Esquire

          7. Joseph Baran
             c/o Bohler Engineering
             1600 Manor Drive, Suite 200
             Chalfont, PA 18914
                                                       1
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549     Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                    Document      Page 2 of 57




        8. Craig Smith
           c/o Landmark Science & Engineering
           100 Commons Boulevard, Suite 301
           Newcastle, DE 19720

        9. Alex Nadalini

        10. Nancy Maychuk

        11. David Nasatir, Esquire
            c/o Obermayer Rebmann Maxwell & Hippel LLP
            1500 Market Street, Suite 3400 West
            Philadelphia, PA 19103

        12. Kevin O’Halloran, Trustee

        13. Ralph Brotherton
            c/o Trustee

        14. Anthony Migliorino
            c/o Prudential Savings Bank

        15. Dennis Pollack
            c/o Prudential Savings Bank

        16. Nick DiGianivittorio
            c/o Prudential Savings Bank

        17. Gary Rielly
            c/o Prudential Savings Bank

        18. James Klementisz, Jr.

        19. Thomas Petrecz, and/or Designee of
             Penn E&R
            2755 Bergey Road
            Hatfield, PA 19440

        20. Kurt Schroder c/o
            Gilmore & Associates, Inc.
            65 E. Butler Avenue, Suite 100
            New Britain, PA 18901

        21. Glen Holinka and/or Designee of
             Ebert Engineering
            4092 Skippack Pike

                                               2
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549     Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                    Document      Page 3 of 57



             Skippack, PA 19474

        22. Gilmore & Associates, Inc. Designee
            65 E. Butler Avenue, Suite 100
            New Britain, PA 18901

        23. Joseph Hannon

        24. Joe Donato

        25. Gregg Adelman, Esquire
            Kaplin Stewart
            910 Harvest Drive, Suite 200
            Blue Bell, PA, 19422

        26. Kevin McGrath and/or Designee of
            c/o McGrath Homes

        27. Premium Excavating Designee
            269 Canal Road
            Fairless Hills, PA 19030

        28. BKRE Investments, LLC, Designee

        29. Greg Harris c/o Asterion Consultants
             1617 JFK Boulevard, Suite 1040
             Philadelphia, PA 19103

        30. William Sasso, Esquire
            c/o Stradley Ronon Stevens & Young
            2005 Market St., #2600
            Philadelphia, PA 19103

        30. Michael Cordone, Esquire
            c/o Stradley Ronon Stevens & Young
            2005 Market St., #2600
            Philadelphia, PA 19103

        31. Joseph Ferry, Esquire

        32. Commonwealth Capital Designee

        33. Kevin O’Halloran, Trustee Designees

        34. Aris Karalis Esq.

        35. Joseph Baran and/or Designee of

                                               3
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33          Desc Main
                                   Document      Page 4 of 57



            Bohler Engineering

        36. Kramer Insurance Designee

        37. Timothy P. Golden, Jr., MAI

        38. CBRE – Valuation and Advisory Services

(B).    Designation of Witnesses Whose Testimony is Expected to be Presented by Me at
        the Deposition

        1. Prudential Savings Bank intends to introduce the deposition testimony of Ronald
           Gualtieri taken on the following dates:
              a. February 25, 2020 (the designation of the pertinent parts of the February 25
                  deposition is attached hereto as Exhibit “A” and incorporated herein);
              b. February 26, 2020 (the designation of the pertinent parts of the February 26
                  deposition is attached hereto as Exhibit “B” and incorporated herein); and
              c. March 11, 2020 (the designation of the pertinent parts of the March 11
                  deposition is attached hereto as Exhibit “C” and incorporated herein);.
        2. Prudential Savings Bank intends to introduce selected testimony from the Bankruptcy
           Hearings taken on:
              a. October 16, 2017 (the designation of the pertinent parts of the transcript of the
                  October 16 hearing is attached hereto as Exhibit “D” and incorporated herein);
              b. October 19, 2017 (the designation of the pertinent parts of the transcript of the
                  October 19 hearing is attached hereto as Exhibit “E” and incorporated herein);
              c. November 13, 2017 (the designation of the pertinent parts of the transcript of
                  the November 13 hearing is attached hereto as Exhibit “F” and incorporated
                  herein);
              d. November 16, 2017 (the designation of the pertinent parts of the transcript of
                  the November 16 hearing is attached hereto as Exhibit “G” and incorporated
                  herein);
              e. November 17, 2017 (the designation of the pertinent parts of the transcript of
                  the November 17 hearing is attached hereto as Exhibit “H” and incorporated
                  herein);

(C).    Identification of Exhibits

                Exhibit     Description

                D1          9/20/11 collateral mortgage
                D2          7/14/11 Gualtieri letter
                D3          3/1/13 relationship credit review
                D4          1/27/11 Gualtieri letter
                D5          Gualtieri Global Property Analysis
                D6          4/10/14 Nick DiGianivittorio email to S. Fratanduono
                D7          Gualtieri 6/30/12 personal financial statement
                D8          Gualtieri 5/1/12 letter

                                                 4
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33     Desc Main
                                   Document      Page 5 of 57



                D9          8/24/12 Bohler Engineering letter to Gualtieri
                D10         AmeriCorp Homes Development Financial Analysis dated 9/11/12
                D11         AmeriCorp Homes Development Financial Analysis dated 4/18/13
                D12         5/23/13 Gualtieri letter to Ernie Stefkovic
                D13         5/16/13 Gualtieri letter to RDA
                D14         7/28/13 Gualtieri letter to Dave Krauter
                D15         9/20/13 IVC loan agreement
                D16         8/16/13 Gualtieri email to Bryan and Ann Hartig
                D17         8/29/13 Gualtieri email to S. Frantanduono
                D18         9/20/13 IVC settlement sheet
                D19         10/3/13 Orens Brothers letter to Gualtieri
                D20         4/11/14 A. Nadalini email to S. Fratanduono
                D21         7/3/14 S. Fratanduono email to Gualtieri
                D22         6/10/14 Gualtieri email to S. Fratanduono
                D23         8/4/14 J. Donato email to Gualtieri
                D24         5/27/14 S. Fratanduono email to Gualtieri
                D25         12/5/13 Gualtieri email to Prudential Savings Bank
                D26         1/8/16 J. Schmitt email to Gualtieri
                D27         4/7/15 Gualtieri email to Bohler Engineering
                D28         12/9/14 J. Schmitt email to S. Fratanduono
                D29         12/30/14 Gualtieri email to J. Schmitt
                D30         4/8/15 J. Sohinski email to Gualtieri
                D31         6/3/15 Gualtieri email to Craig Smith
                D32         8/18/14 Gualtieri email to J. Schmitt
                D33         6/29/15 Landmark Science & Engineering email to Gualtieri
                D34         6/30/15 Gualtieri email to Landmark Engineering
                D35         11/30/15 Landmark Science & Engineering letter to Gualtieri
                D36         IVC ledger
                D37         3/26/15 Gualtieri letter to S. Frantanduono
                D38         12/26/14 Construction loan agreement
                D39         10/15/14 J. Schmitt email to S. Frantanduono
                D40         4/24/15 Eckert Seamans reconciliation
                D41         8/6/15 Expo Construction email to J. Schmitt
                D42         8/13/15 IVC draw request
                D43         1/16/16 IVC draw request
                D44         2/15/16 IVC draw request
                D45         McElderry Complaint versus AmeriCorp Homes.
                D46         1/25/16 M. Cordone email to Prudential Savings Bank
                D47         1/27/16 IVC draw request
                D48         4/25/16 M. Cordone email to Prudential Savings Bank
                D49         2/10/16 M. Cordone email to Prudential Savings Bank
                D50         Antolino Masonry claim of lien
                D51         IVC bankruptcy schedules
                D52         One State Street bankruptcy schedules
                D53         US Plumbing invoices and ledger
                D54         1/27/16 IVC draw request
                D55         9/23/15 IVC draw request

                                               5
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33           Desc Main
                                   Document      Page 6 of 57



                D56         11/20/15 IVC draw request
                D57         7/24/13 Gualtieri email to J. Schmitt
                D58         Republic First Bank Complaint versus Fidelity Properties, Inc.
                D59         4/1/15 Gualtieri email to S. Frantanduono
                D60         4/2/15 Gualtieri email to S. Frantanduono
                D61         1/7/16 Gualtieri letter to Prudential Savings Bank
                D62         2/9/09 Gualtieri letter to Prudential Savings Bank
                D63         4/10/09 Gualtieri letter to Prudential Savings Bank
                D64         5/3/10 Gualtieri letter to Caterpillar Financial
                D65         11/5/10 Gualtieri letter to Prudential Savings Bank
                D66         6/21/10 Durham Manor construction loan agreement
                D67         6/21/10 Calnshire collateral mortgage
                D68         9/20/11 Revised and restated development construction loan
                            agreement
                D69         7/21/11 AmeriCorp Homes proposed loan recast
                D70         6/19/12 Gualtieri letter to Prudential Savings Bank
                D71         8/16/12 Gualtieri email to S. Frantanduono
                D72         9/13/12 second addendum to revised and restated development
                            construction loan agreement
                D73         Intentionally omitted
                D74         1/26/16 E. McAllister email to B. Sauer
                D75         7/1/13 B. White email to Gualtieri
                D76         7/30/13 Bohler Engineering email to Gualtieri
                D77         1/5/14 Gualtieri email to Bohler Engineering
                D78         7/28/14 Bohler Engineering email to Gualtieri
                D79         8/11/14 C. Smith email to Gualtieri
                D80         8/21/14 Gilmore & Associates email to Bohler Engineering
                D81         9/9/14 Gilmore & Associates letter to Bristol Borough
                D82         10/2/14 Gualtieri email to Bohler Engineering
                D83         10/31/14 Gualtieri email to Prudential Savings Bank
                D84         11/3/14 Thomas Petrecz email to Bohler Engineering
                D85         5/24/14 IVC endorsement to agreement of sale
                D86         1/5/15 Joel Bolstein email to Gualtieri
                D87         Intentionally omitted
                D88         1/7/15 T. Petrecz email to Gualtieri
                D89         1/9/15 T. Petrecz email to Bohler Engineering
                D90         7/1/13 B. White email to Gualtieri
                D91         1/14/15 R. White email to Gualtieri
                D92         M. Caione Complaint versus IVC
                D93         3/6/15 Gualtieri email to G. Adelman
                D94         3/11/15 Gualtieri email to R. White
                D95         3/25/15 IVC pre-construction meeting
                D96         3/26/15 Gualtieri email to G. Adelman
                D97         5/30/15 Gilmore & Associates email to Gualtieri
                D98         6/8/15 Gilmore & Associates email to Gualtieri
                D99         6/10/15 D. McGuire email to Gualtieri
                D100        6/18/15 Gilmore & Associates email to Gualtieri

                                                 6
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document      Page 7 of 57



                D101        6/25/15 Gualtieri email to R. White
                D102        7/2/15 Gualtieri email to G. Adelman
                D103        7/2/15 R. Stoneback email to Gualtieri
                D104        8/3/15 Gilmore & Associates email to G. Adelman
                D105        8/31/15 Gualtieri email to Premium Excavating
                D106        9/23/15 Gualtieri email to Bohler Engineering
                D107        9/28/15 Gualtieri email to Gilmore & Associates
                D108        9/29/15 Gilmore and Associates email to Gualtieri
                D109        10/20/15 Gualtieri letter to Prudential Savings Bank
                D110        10/29/15 Gualtieri email to Bristol Borough
                D111        11/11/15 IVC construction meeting
                D112        3/2/15 G. Adelman email to Ebert Engineering
                D113        2/3/16 B. Sauer email to Gualtieri
                D114        2/3/16 W. Zoladz email
                D115        7/14/16 D. Nasatir email to M. Cordone
                D116        6/14/11 J. Dempsey email K. Hopely (IVC271950)
                D117        7/1/13 IVC appraisal
                D118        3/13/14 Steeple Run appraisal (C_0001415)
                D119        9/20/13 Prudential loan document (IVC237666)
                D120        4/21/13 Gualtieri email to J. Balka (IVC071109)
                D121        5/31/12 Gualtieri email to Bohler Engineering (IVC111296)
                D122        5/20/13 Gualtieri email to J. Balka (IVC273281)
                D123        6/6/13 R. White letter to Gualtieri (IVC115690)
                D124        6/12/13 Gualtieri email to Orens Brothers (IVC115752)
                D125        9/20/13 Island View loan summary
                D126        9/5/13 D. Kelly email to A. Nadalini (PSB031415)
                D127        11/18/13 Gualtieri email to Prudential Savings Bank (PSB028016)
                D128        2/28/14 Gualtieri email to Prudential Saving Bank (IVC119914)
                D129        6/5/14 Gualtieri email to J. Schmitt (IVC122968)
                D130        5/21/14 M. Costigan letter to Prudential Savings Bank (PSB029293)
                D131        8/21/13Gualtieri email to Prudential Savings Bank (PSB024841)
                D132        9/11/13 Gualtieri letter to Oren Brothers (IVC116560)
                D133        9/5/13 Gualtiere email to J. Decker (IVC116469)
                D134        4/10/14 N. DiGianivittorio email to S. Frantanduono (PSB058805)
                D135        11/18/13 Gualtieri email to Prudential Savings Bank (PSB028016)
                D136        12/4/13 Gualtieri email to J. Ferry, Esquire (IVC234135)
                D137        2/25/14 Gualtieri email to Prudential Savings Bank (IVC119614)
                D138        3/5/14 Gualtieri letter to G. Ciocca (IVC119961)
                D139        5/23/14 Gualtieri email to PECO Energy (IVC122719)
                D140        8/27/14 Gaultieri email to Prudential Savings Bank (IVC082493)
                D141        9/22/14 CNH Construction Management email to Gualtieri
                            (IVC125332)
                D142        10/2/14 Gaultieri email to Prudential Savings Bank (IVC085152)
                D143        10/15/14 Prudential Savings Bank email to Gualtieri (IVC085890)
                D144        10/15/14 Gualtieri email to Prudential Savings Bank (PSB02805)
                D145        12/4/14 J. Schmitt email to Prudential Savings Bank (PSB030064)
                D146        3/25/15 J. Schmitt email to Prudential Savings Bank (IVC084503)

                                                7
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33       Desc Main
                                   Document      Page 8 of 57



                D147        IVC Phase I home site available sheet (IVC334307)
                D148        6/5/14 Gualtieri email to J. Klementisz (IVC320061)
                D149        Calnshire Estates ledger entries (IVC237682)
                D150        1/7/16 Penn E&R, Inc., email to J. Schmitt (IVC080877)
                D151        11/24/15 Republic Bank email to Gualtieri (IVC349991)
                D152        11/24/15 Stark & Stark letter to Gualtieri (IVC349992)
                D153        7/17/15 Snyder Land Services email to J. Schmitt (IVC008557)
                D154        7/30/15 IVC draw request (B_000014)
                D155        7/31/15 Beneficial Bank statement (B_008996)
                D156        7/15/15 J. Schmitt email to Prudential Savings Bank (IVC016874)
                D157        Complaint and Confession of Judgment (Republic Bank v. Gualtieri)
                            (B_001518)
                D158        4/25/16 M. Cordone email to Prudential Savings Bank (IVC215404)
                D159        5/23/16 M. Cordone email to D. Nasatir (B_000414)
                D160        3/14/16 Bucks County Electric email to J. Schmitt (IVC012803)
                D161        12/21/15 McElderry Drywall invoices (B_0003456)
                D162        AmCorp, IVC, Inc., purchase order (B_006483)
                D163        5/3/16 M. Antolino email to J. Schmitt (B_003485)
                D164        1/12/16 M. Maychuk email to J.Schmitt (IVC010179)
                D165        3/8/16 B. Sauer email to J. Schmitt (IVC014520)
                D166        1/14/16 B. Sauer email to J. Schmitt (IVC014473)
                D167        2/2/16 Bucks County Electric email to J. Schmitt (IVC012793)
                D168        2/3/16 Bucks County Electric email to J. Schmitt (IVC012796)
                D169        6/4/15 J. Hannon email to Gualtieri (IVC011171)
                D170        4/16/-- Bristol Borough email to Prudential Savings Bank
                            (PSB064277)
                D171        4/28/16 Bristol Borough email to Prudential Savings Bank
                            (PSB058028)
                D172        7/12/16 Bristol Borough email to Prudential Savings Bank
                            (PSB058113)
                D173        10/10/13 J. Schmitt email to Prudential Savings Bank (PSB025221)
                D174        11/19/13 J. Schmitt email to Prudential Savings Bank (PSB028024)
                D175        12/30/14 J. Schmitt email to Prudential Savings Bank (PSB034126)
                D176        4/2/15 A. Nadalini email to S. Frantanduono (PSB034561)
                D177        7/30/15 IVC draw request
                D178        5/23/14 R. White email to Gualtieri (IVC319898)
                D179        7/25/14 Gualtieri email to Bohler Engineering (IVC274255)
                D180        12/29/14 Gualtieri email to G. Adelman (IVC324259)
                D181        10/17/14 Penn E&R email to Gualtieri (IVC322326)
                D182        10/30/14 Bohler Engineering email to Gaultieri (IVC349561)
                D183        1/25/15 Gualtieri email to R. White (IVC324795)
                D184        2/13/15 T. Petrecz email to Bohler Engineering
                D185        3/25/15 A. Nadalini email to S. Frantanduono (PSB034475)
                D186        3/30/15 Penn E&R soil remediation plan
                D187        4/23/15 Gualtieri email to R. White (IVC327448)
                D188        4/29/15 Bristol Borough email to Gilmore & Associates (IVC132003)
                D189        6/8/15 Gualtieri email to R. White (IVC328716)

                                                8
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document      Page 9 of 57



                D190        6/12/15 Gualtieri email to Gilmore & Associates (IVC134152)
                D191        6/15/15 Gualtieri email to J. Schmitt (IVC328927)
                D192        6/19/15 Earth Engineering email to Gualtieri (IVC329252)
                D193        6/23/15 Earth Engineering email to Gualtieri (IVC329392)
                D194        6/23/15 Landmark Engineering email to Gualtieri (IVC329420)
                D195        7/17/15 Gualtieri email to Prudential Savings Bank (PSB060593)
                D196        11/14/15 J. Schmitt email to Prudential Savings Bank (IVC086779)
                D197        1/12/16 IVC construction meeting minute (IVC064658)
                D198        2/11/16 Gualtieri email to M. Cordone (IVC071976)
                D199        8/19/16 W. Zoladz email to B. Shadler (IVC217037)
                D200        10/12/16 Exelon email to Gualtieri (IVC218535)
                D201        11/22/16 T. Petrecz email to Gualtieri (IVC219220)
                D202        6/21/17 Gualtieri email to M. Cordone (IVC245095)
                D203        6/29/17 Gualtieri email to M. Cordone (IVC245220)
                D204        12/17/18 A. Karalis letter to Pennsylvania Dep. (IVC254279)
                D205        1/30/19 Pennsylvania Dep letter to K. O’Halloran (IVC258221)
                D206        2/6/19 B. Sauer email to R. Brotherton (IVC258430)
                D207        2/13/19 B. Sauer email to G. Kressman (IVC269382)
                D208        2/13/19 Penn E&R letter to B. Sauer (IVC269393)
                D209        2/24/19 K. O’Halloran email to J. Nagele (IVC299324)
                D210        3/19/19 B. Sauer email to G. Kressman
                D211        3/28/19 K. Schroeder email to K. McGrath (IVC262258)
                D212        3/29/19 B. Sauer email to J. Parisi (IVC300642)
                D213        L. Mapleton email to T. Patrecz
                D214        4/9/19 K. O’Halloran email to B. Sauer (IVC301425)
                D215        4/8/19 G. Kressman email to B. Sauer (IVC270986)
                D216        5/6/19 B. Sauer email to G. Kressman
                D217        5/6/19 K. O’Halloran email to B. Sauer (IVC302748)
                D218        5/23/19 B. Sauer email to G. Kressman
                D219        7/1/19 A. Karalis letter to E. George, Esq.
                D220        7/1/19 P. Lamont email to B. Sauer
                D221        7/15/19 G. Kressman email to L. Mapleton
                D222        8/5/19 L. Mapleton email to P. Lamont
                D223        8/13/19 P. Lamont email G. Kressman
                D224        8/21/19 Penn E&R letter to L. Mapleton
                D225        8/22/19 A. Karalis email to E. George
                D226        3/6/15 Gualtieri email to G. Adelman (IVC326258)
                D227        6/25/15 Gualtieri email to R. Wight (IVC329464)
                D228        11/5/15 Gilmore & Associates email to Gualtieri (IVC065620)
                D229        9/28/16 Bristol Borough email to Gualtieri (IVC239052)
                D230        5/23/17 Pennsylvania DOT letter to IVC (IVC345121)
                D231        1/14/15 R. Wight email to Gualtieri (IVC324673)
                D232        6/11/15 Gilmore & Associates letter to Bristol Borough (IVC328860)
                D233        11/19/15 Ebert Engineering email to Gualtieri (IVC277178)
                D234        9/28/16 W. Zoladz email to C. Kachmar (IVC217666)
                D235        2/21/19 C. Kachmar email to M. Ballor (IVC298818)
                D236        2/10/20 IVC Certificate of Completion

                                                9
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document     Page 10 of 57



                D237        5/23/14 Gualtieri email to PECO Energy (IVC122719)
                D238        9/9/15 Comcast Cable email to W. Zoladz (IVC206345)
                D239        9/29/15 J. Hannon email to W. Zoladz (IVC332181)
                D240        11/18/15 Comcast Cable email to B. Sauer (IVC209469)
                D241        1/20/16 PECO letter to Gualtieri (IVC070238)
                D242        2/18/16 PECO Energy email to Gualtieri (IVC070253)
                D243        3/2/16 Gualtieri email to J. Schmitt (IVC072352)
                D244        3/24/16 PECO Energy email to B. Sauer (IVC214767)
                D245        3/29/16 Comcast Cable email to B. Sauer (IVC214787)
                D246        10/13/16 Gualtieri email to PECO Energy (IVC218574)
                D247        4/14/18 K. O’Halloran email to K. McGrath (IVC287817)
                D248        9/23/15 Gualtieri email to Bohler Engineering (IVC236778)
                D249        1/7/16 Aqua America email to Gualtieri (IVC06816)
                D250        2/15/16 W. Zoladz email to B. Sauer (IVC213999)
                D251        4/5/17 IVC Budget (IVC283534)
                D252        6/24/15 J. Schmitt email to Gilmore & Associates (IVC017843)
                D253        7/21/15 J. Schmitt email to Gilmore & Associates (IVC016869)
                D254        9/29/15 Gilmore & Associates letter to Bristol Borough (IVC276618)
                D255        2/12/16 Gilmore and Associates email to Bristol Borough
                            (IVC065638)
                D256        4/12/16 M. Cordone email to Gualtieri (IVC079195)
                D257        4/22/16 N. Maychuk email to J. Schmitt (IVC077453)
                D258        4/25/16 G. Adelman email to R. Gualtieri (IVC078641)
                D259        5/18/16 G. Adelman email to B. Salerno (IVC078659)
                D260        8/23/16 Gualtieri email to Gilmore & Associates (IVC217064)
                D261        9/6/16 Gilmore & Associates email to Bristol Borough (IVC278175)
                D262        1/5/17 Gilmore & Associates letter to Gualtieri (IVC282091)
                D263        3/12/19 R. Brotherton email to B. Sauer (IVC270327)
                D264        K. O’Halloran motion for post-petition financing
                D265        12/19/18 A. Karalis email to W. Gerlach (IVC296763)
                D266        2/25/19 B. Sauer email to K. O’Halloran (IVC299355)
                D267        9/9/14 Gualtieri email to Prudential Savings Bank (PSB025905)
                D268        10/14/14 Gualtieri email to Prudential Savings Bank (IVC125766)
                D269        12/2/14 Gualtieri email to Prudential Savings Bank (PSB033720)
                D270        2/13/15 J. Schmitt email to Prudential Savings Bank (PSB057380)
                D271        1/4/15 J. Donato email to Gualtieri (IVC324285)
                D272        2/13/15 J. Schmitt email to Prudential Savings Bank (PSB057380)
                D273        3/16/15 J. Schmitt email to Gualtieri (IVC201552)
                D274        3/25/15 Prudential Savings Bank email to Gualtieri (B_000323)
                D275        3/16/15 Gualtieri email to Bohler Engineering (IVC326452)
                D276        3/27/15 Bohler Engineering email to Gualtieri (IVC327050)
                D277        4/7/15 AmeriCorp Homes letter to Bohler Engineering (IVC210717)
                D278        4/24/15 J. Schmitt email to Gualtieri (IVC202059)
                D279        4/29/15 Bristol Borough email to Gilmore & Associates (IVC132003)
                D280        5/5/15 W. Zoladz email to B. McCool (IVC202469)
                D281        5/14/15 Gualtieri email to Prudential Savings Bank (PSB034962)
                D282        5/15/15 S. Frantanduono email to A. Nadalini (PSB034974)

                                                10
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33      Desc Main
                                   Document     Page 11 of 57



                D283        3/23/15 K. Venzie, Esq., letter to Gualtieri (IVC330633)
                D284        6/24/15 Lexon Surety Group letter to Gualtieri (IVC277878)
                D285        6/14/15 Gualtieri email to Prudential Savings Bank (PSB035269)
                D286        7/15/15 A. Nadalini email to N. DiGianivittorio (B_000324)
                D287        7/15/15 A. Nadalini email to N. DiGianivittrio (PSB036411)
                D288        7/16/15 A. Nadalini email to N. DiGianivittorio (PSB036425)
                D289        7/16/15 A. Nadalini email to N. DiGianivittorio (PSB036418)
                D290        7/21/15 N. DiGianivittorio email to A. Nadalini (PSB060643)
                D291        7/22/15 J. Schmitt email to Prudential Savings Bank (PSB036569)
                D292        7/22/15 A. Nadalini email to N. DiGianivittorio
                D293        7/29/15 Bristol Borough email to Gualtieri (IVC330481)
                D294        8/3/15 J. Schmitt email to Prudential Savings Bank (PSB037002)
                D295        9/9/15 W. Zoladz email to Expo Construction (IVC331597)
                D296        8/26/15 Gualtieri email to Prudential Savings Bank (PSB037203)
                D297        10/14/15 J. Schmitt email to Gualtieri (IVC332467)
                D298        Island View Sales Activity Sheet (IVC020796)
                D299        10/13/15 J. Schmitt email to Gualtieri (IVC332447)
                D300        11/14/15 J. Schmitt email to Prudential Savings Bank (IVC066301)
                D301        11/25/15 Meeting Memorandum (IVC078768)
                D302        12/4/15 Elite Stairways email to B. Sauer (IVC210910)
                D303        12/7/15 J. Schmitt email to Kramer Insurance (IVC022196)
                D304        12/10/15 Meeting Memorandum (IVC080513)
                D305        12/15/15 AmCorp IVC accounts payable sheet (PSB038261)
                D306        12/16/15 Harlyn Consulting email to A. Nadalini (PSB063024)
                D307        12/18/15 D. Smith email to A. Migliorino (PSB063045)
                D308        12/24/-- A. Nadalini email to J. Schmitt (PSB063134)
                D309        1/6/16 D. Smith email to W. Sasso, Esq. (PSB038301)
                D310        12/31/15 D. Smith email to A. Migliorino (PSB038292)
                D311        1/11/16 Gualtieri email to N. Maychuk (IVC212140)
                D312        1/7/16 Gualtieri letter to A. Migliorino (IVC212148)
                D313        1/11/16 Site Inspection Memo (PSB063742)
                D314        1/11/16 J. Corrato email to A. Migliorino (PSB038335)
                D315        1/12/16 M. Cordone email to A. Migliorino (PSB063762)
                D316        1/14/16 J. Schmitt email to M. Cordone (IVC065725)
                D317        1/14/16 Prudential Savings Bank email to M. Cordone (PSB038383)
                D318        1/15/16 M. Cordone email to Prudential Savings Bank (PSB0838404)
                D319        1/19/16 M. Cordone email to Prudential Savings Bank (PSB063833)
                D320        1/29/16 Gualtieri email M. Cordone (IVC071700)
                D321        1/25/16 M. Cordone email Prudential Savings Bank
                D322        1/25/16 M. Cordone email to A. Migliorino (PSB063943)
                D323        1/25/16 A. Nadalini email to A. Migliorino (PSB057612)
                D324        1/27/16 J. Schmitt email to M. Cordone (IVC066852)
                D325        1/26/16 E. McAllister email to B. Sauer (IVC334033)
                D326        1/29/16 Gaultieri email to M. Cordone (IVC071799)
                D327        2/1/16 M. Cordone email to Prudential Savings Bank (PSB057633)
                D328        2/2/16 Prudential Savings Bank email to M. Cordone (PSB057671)
                D329        2/4/16 Prudential Savings Bank email to M. Cordone (PSB038531)

                                               11
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document     Page 12 of 57



                D330        2/5/16 Gualtieri email to M. Cordone (IVC071903)
                D331        2/10/16 M. Cordone email to Prudential Savings Bank (PSB057682)
                D332        2/10/16 Prudential Savings Bank email to M. Cordone (PSB038576)
                D333        2/12/16 M. Cordone email to Prudential Savings Bank (IVC069102)
                D334        2/12/16 M. Cordone email to Prudential Savings Bank (IVC038658)
                D335        1/22/16 Gualtieri email to J. Schmitt (IVC071719)
                D336        2/12/16 M. Cordone email to Prudential Savings Bank (PSB038666)
                D337        2/13/16 A. Migliorino email to M. Cordone (PSB038673)
                D338        2/19/16 D. Nasatir email to M. Cordone (IVC087291)
                D339        2/23/16 M. Cordone email to Prudential Savings Bank (PSB064218)
                D340        3/2/16 M. Cordone email to Gualtieri (IVC069644)
                D341        3/2/16 M. Cordone email to Gualtieri (IVC069671)
                D342        3/3/16 M. Cordone email to D. Nasatir (IVC214617)
                D343        3/29/16 A. Migliorino email to M. Cordone (PSB038977)
                D344        4/13/16 G. Reilly email to N. DiGianivittorio (PSB039042)
                D345        4/12/16 M. Cordone email to D. Nasatir (IVC214915)
                D346        4/22/16 Premium Excavating email N. Maychuk (IVC027597)
                D347        4/25/16 M. Cordone email to Prudential Savings Bank (PSB039076)
                D348        4/22/16 G. Reilly email to A. Migliorino (PSB039069)
                D349        4/25/16 D. Nasatir email to M. Cordone (PSB039098)
                D350        4/25/16 G. Adelman email to Gualtieri (IVC078641)
                D351        5/19/16 G. Adelman email to Gualtieri (IVC078662)
                D352        4/25/16 B. Sauer email to R. Gaskil (IVC238074)
                D353        4/26/16 Gualtieri email to M. Cordone (IVC073923)
                D354        5/4/16 D. Nasatir email to M. Cordone (PSB_Lava0006412)
                D355        5/4/16 M. Cordone email to D. Nasatir (IVC074545)
                D356        5/11/16 D. Nasatir email A. Migliorino (PSB_039172)
                D357        5/11/16 D. Nasatir email A. Migliorino (PRUD0019061)
                D358        5/17/16 Gilmore & Associates letter to Bristol Borough (IVC074531)
                D359        5/23/16 Gualtieri email to D. Pollack (PSB039270)
                D360        5/24/16 D. Nasatir email to A. Migliorino (PSB039288)
                D361        6/10/16 Gualtieri email to M. Cordone (IVC075340)
                D362        6/15/16 M. Cordone email to Gualtieri (IVC079821)
                D363        6/15/16 M. Cordone email to D. Nasatir (IVC079811)
                D364        6/16/16 G. Reilly email to D. Wilke (PSB039427)
                D365        7/8/16 Gualtieri email to N. Maychuk (IVC014789)
                D366        7/12/16 AmeriCorp Homes letter to R. White (IVC216482)
                D367        7/14/16 Gualtieri email to Bohler Engineering (IVC216509)
                D368        8/9/16 R. White email to Gualtieri (IVC216848)
                D369        9/1/16 D. Nasatir email to M. Cordone (IVC217258)
                D370        7/14/16 Gualtieri email to B. Sauer (IVC216539)
                D371        7/27/16 W. Zoladz email to D. Thomas (IVC334790)
                D372        8/26/16 N. Poduslenko email to M. Cordone (IVC217227)
                D373        10/13/16 Gualtieri email to Exelon Corp (IVC218574)
                D374        8/29/16 Premium Excavating email to Gualtieri (IVC217232)
                D375        4/22/16 N. Maychuk email to J. Schmitt (IVC010344)
                D376        Various Premium Excavating invoices

                                                12
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document     Page 13 of 57



                D377        7/27/16 Gualtieri email to Bohler Engineering (IVC216724)
                D378        8/1/16 Gualtieri email to R. White (IVC335594)
                D379        8/9/16 Gualtieri email to R. White (IVC216846)
                D380        9/23/14 Bohler Engineering email to Gualtieri (IVC321875)
                D381        10/13/14 Bohler Engineering email to G. Adelman (IVC125742)
                D382        7/27/16 N. Maychuk email to Gualtieri
                D383        8/31/16 IRS notice to AmeriCorp Construction LP
                D384        1/25/16 M. Cordone email to W. Sasso (IVC068895)
                D385        5/18/18 A. Caralis memo
                D386        IVC v. Prudential Savings Bank State Court Complaint
                D387        S. Ranganathan v. IVC Complaint
                D388        5/17/15 IVC Agreement of sale with A. Horwath (IVC276638)
                D389        10/18/15 IVC Agreement of Sale with M. Caione
                D390        P. Santos Co. versus AmeriCorp Notice of Judgment
                D391        12/10/15 United Installation Services IVC release (IVC022601)
                D392        AmeriCorp Management list of judgments (IVC310407)
                D393        J. Ferry, Esquire 7/28/16 email with S. Vorderberg (IVC238899)
                D394        4/25/16 N. Maychuk email to J. Schmitt (IVC077464)
                D395        5/3/10 Gualtieri letter to Caterpillar Financial (IVC174326))
                D396        1/9/13 J. Ferry email to Gualtieri (IVC010901)
                D397        5/29/15 Krameir Insurance email to J. Schmitt (IVC008745)
                D398        8/11/16 CBS Philly article re Durham Ridge (B_000451)
                D399        10/2/14 Gualtieri email to Prudential Savings Bank (PSB025992)
                D400        12/30/14 Gualtieri email to J. Schmitt (IVC200874)
                D401        10/15/14 J. Schmitt email to Prudential Savings Bank
                D402        11/24/14 J. Schmitt email to Prudential Savings Bank (PSB029978)
                D403        4/7/15 Gualtieri letter to Bohler Engineering (IVC327212)
                D404        4/8/15 Clear Channel Outdoor email to Gualtieri (IVC327230)
                D405        4/20/15 Clear Channel Ourdoor email to Gualtieri (IVC327372)
                D406        5/29/15 Gualtieri email to J. Schmitt (IVC009767)
                D407        6/12/15 Clear Channel Outdoor email to J. Schmitt (IVC008550)
                D408        6/23/15 Landmark Science & Engineering email to Gualtieri
                            (IVC134719)
                D409        8/3/15 Bohler Engineering email to Gualtieri (IVC330703)
                D410        8/31/15 J. Schmitt email to J. Schmitt (IVC015938)
                D411        10/20/15 J. Schmitt email to S. Fratanduono (IVC020260)
                D412        10/21/15 A. Nadalini email to J. Schmitt (IVC014589)
                D413        12/3/15 J. Schmitt email to A. Nadalini (IVC022041)
                D414        1/18/16 J. Schmitt email to M. Cordone (IVC023380)
                D415        3/10/16 J. Schmitt email to Gualtieri (IVC024699)
                D416        3/15/16 Gualtieri email to Bohler Engineering (IVC350018)
                D417        7/20/16 Gualtieri email to J. Schmitt (IVC014825)
                D418        7/7/16 G. Lankford letter to K. Venzie, Esq. (LEX00099)
                D419        10/9/16 M. Cordone email to D. Nasatir
                D420        10/11/16 Notice of Default to Gualtieri (B_001395)
                D421        11/1/16 Gualtieri email to J. Schmitt (IVC015177)
                D422        2/23/17 Penn Community Bank email to Gualtieri (IVC343742)

                                                13
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document     Page 14 of 57



                D423        4/13/18 R. Brotherton email to K. McGrath (IVC287815)
                D424        10/12/17 Glass Rattner report
                D425        5/31/12 Gualtieri email to Bohler Engineering (IVC11296)
                D426        Undated AmeriCorp Homes investors solicitation (IVC116238)
                D427        3/13/13 Gualtieri email to Prudential Savings Bank
                D428        6/10/13 W. Thiessen email to Gualtieiri (IVC314023)
                D429        6/12/13 S. Fratanduono email to T. Vento (PSB031095)
                D430        9/5/13 AmeriCorp Homes letter to J. Decker (IVC283895)
                D431        9/13/13 L. Wheelock email to Gualtieri (IVC116577)
                D432        11/21/13 L. Wheelock email to Gualtieri (IVC116577)
                D433        9/16/13 A. Brower email to Gualtieri (IVC315786)
                D434        4/10/14 N. DiGianivittorio email to S. Fratanduono (PSB058805)
                D435        CBRE- Island View Crossing 8/22/17 apppraisal
                D436        11/18/13 Gualtieri email to Prudential Savings Bank (PSB028016)
                D437        2/11/14 J. Ferry email to Gualtieri (IVC317792)S
                D438        2/28/14 Prudential Savings Bank email to Gualtieri (IVC119910)
                D439        3/4/14 Gualtieri email to J. Schmitt (IVC119953)
                D440        1/5/16 Haryln Consultant Report
                D441        1/26/16 Harlyn Consultant Report
                D442        5/16/14 Prudential email to Gualtieri (PSB032541)
                D443        8/14/14 Prudential Savings Bank email to Gualtieri (PSB025720)
                D444        IVC customer deposit check
                D445        8/27/14 Gualtieri email to Prudential Savings Bank (IVC349493)
                D446        9/29/14 Gualtieri email to Prudential Savings Bank (IVC082646)
                D447        10/7/14 Prudential Savings Bank email to Gualtieri (PSB026031)
                D448        10/28/14 Prudential Savings Bank email to Gualtieri (IVC083808)
                D449        10/8/14 Loan Approval Summary (PSB059384)
                D450        10/20/14 A. Nadalini email to S. Fratanduono (PSB033338)
                D451        10.2.20 Expert Report
                D452        Intentionally omitted
                D453        3/20/15 M. Kolarik email to S. Fratanduono
                D454        6/2/15 J. Schmitt email to Kramer Insurance (IVC08810)
                D455        7/16/15 Kramer Insurance email to J. Schmitt (IVC008360)
                D456        1/25/16 IPFS email to J. Schmitt (IVC011892)
                D457        2/25/16 IPFS email to J. Schmitt (IVC026568)
                D458        3/16/16 J. Schmitt email to Gualtieri (IVC024610)
                D459        7/6/16 N. Maychuk email to Gualtieri (IVC015462)
                D460        7/15/16 J. Schmitt email to N. Maychuk (IVC026000)
                D461        4/1/16 J. Schmitt email to Aqua America (IVC024855)
                D462        7/22/15 A. Nadalini email to C. Maier
                D463        7/16/15 A. Nadalini email to C. Maier (PSB036425)
                D464        7/21/15 N. DiGianivittrio email to D. Krauter (PSB060643)
                D465        Intentionally omitted
                D466        L. Albrecht email to Prudential Savings Bank (PSB037022)
                D467        8/6/15 J. Schmitt email to Prudential Savings Bank (PSB060658)
                D468        8/19/15 Gualtieri email to Republic Bank (IVC009482)
                D469        9/9/15 Comcast Cable email to W. Zoladz (IVC206345)

                                                14
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33       Desc Main
                                   Document     Page 15 of 57



                D470        9/29/25 J. Hannon email to W. Zoladz (IVC332118)
                D471        10/13/15 J. Schmitt email to Gualtieri (IVC332447)
                D472        10/27/15 Geo Structures email to J. Schmitt (IVC011338)
                D473        11/2/15 N. Maychuk email to Gualtieri (IVC065320)
                D474        11/18/15 Comcast Cable email to B. Sauer (IVC209469)
                D475        12/31/15 D. Smith email to A. Migliorino (PSB038292)
                D476        1/16/16 D. Smith email to W. Sasso (PSB038301)
                D477        1/11/16 Gualtieri email to N. Maychuk (IVC212140)
                D478        2/4/16 Gualtieri email to Gilmore & Associates (IVC071874)
                D479        2/18/16 PECO Energy email to Gualtieri (IVC070253)
                D480        3/2/16 Gualtieri email to J. Schmitt (IVC072352)
                D481        3/24/16 PECO Energy email to B. Sauer (IVC214767)
                D482        3/29/16 Comcast Cable email to B. Sauer (IVC214787)
                D483        4/25/16 G. Adelman email to Gualtieri (IVC078641)
                D484        5/19/16 G. Adelman email to Gualtieri (IVC078662)
                D485        5/23/16 Heritage Floors email to J. Schmitt (IVC026587)
                D486        6/13/16 Heritage Floors email J. Schmitt (IVC026588)
                D487        6/21/16 B. Sauer email to Heritage Floor (IVC028013)
                D488        6/22/16 M. Cordone email to D. Nasatir (PRU0020613)
                D489        9/27/16 Heritage Floors email to B. Sauer (IVC026591)
                D490        5/23/16 Gualtieri email to D. Pollack (PSB039270)
                D491        6/14/16 B. Sauer email to R. Gualtieri (IVC080005)
                D492        6/16/16 G. Reily email to D. Manning (PSB039427)
                D493        6/30/16 M. Cordone email to D. Nasatir (PRUD0047879)
                D494        7/27/16 N. Maychuk email to Gualtieri
                D495        8/26/16 N. Poduslenko email M. Cordone (IVC217227)
                D496        8/29/16 Premium Excavating email to Gualtieri (IVC217232)
                D497        9/1/16 D. Nasatir email to M. Cordone (IVC217258)
                D498        9/6/16 Gilmore & Associates email to Bristol Borough (IVC278175)
                D499        9/6/16 Gualtieri email to T. Petrecz (IVC217264)
                D500        1/5/17 Gilmore & Associates email to Gualtieri (IVC282090)
                D501        1/5/17 Gilmore & Associates letter to Gualtieri (IVC282092)
                D502        6/22/17 T. Petrecz email to Gualtieri
                D503        12/18/18 A. Karalis email to W. Gerlach (IVC296743)
                D504        3/27/19 J. Nagele email to R. Brotherton (IVC300603)
                D505        4/13/19 Kevin O’Halloran email to Ebert Engineering (IVC301672)
                D506        4/29/19 A. Karalis email to E. George (IVC302301)
                D507        11/26/14 IVC note
                D508        10/12/17 K. Hamilton report
                D509        476 Street Road Associates: Bank Statements
                D510        476 Street Road Associates: Check Registers
                D511        Amcorp CE Inc.: Bank Statements
                D512        Amcorp CE Inc.: Check Registers
                D513        Amcorp CE Inc:. General Ledgers
                D514        Amcorp IVC Inc.: Bank Statements
                D515        Amcorp IVC Inc.: Check Registers
                D516        Amcorp IVC Inc.: General Ledgers

                                               15
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33    Desc Main
                                   Document     Page 16 of 57



                D517        Amcorp IVC Inc.: Accounts Payable
                D518        Americorp Abstract: Check Registers
                D519        Americorp Abstract: General Ledgers
                D520        Americorp Abstract: Financial Statements
                D521        Americorp Abstract: Tax Returns
                D522        Americorp Construction Inc.: Bank Statements
                D523        Americorp Construction Inc.: Check Registers
                D524        Americorp Construction Inc.: General Ledgers
                D525        Americorp Construction Inc.: Tax Returns
                D526        Americorp Construction LP: Bank Statements
                D527        Americorp Construction LP: Check Registers
                D528        Americorp Construction LP: General Ledgers
                D529        Americorp Construction LP: Financial Statements
                D530        Americorp Construction LP: Tax Returns
                D531        Americorp Construction LP: Accounts Payable
                D532        Americorp Construction LP: Vendor, Invoices, etc.
                D533        Americorp Homes, Inc.: Bank Statements
                D534        Americorp Homes, Inc.: Check Registers
                D535        Americorp Homes, Inc.: General Ledgers
                D536        Americorp Homes, Inc.: Financial Statements
                D537        Americorp Homes, Inc.: Tax Returns
                D538        Americorp Homes, Inc.: Vendor, Invoices, etc.
                D539        Americorp Management: Bank Statements
                D540        Americorp Management: General Ledgers
                D541        Americorp Management: Financial Statements
                D542        Americorp Management: Tax Returns
                D543        Americorp Mortgage: Bank Statements
                D544        Americorp Mortgage: Check Registers
                D545        Americorp Mortgage: General Ledgers
                D546        Americorp Reality: Check Registers
                D547        Americorp Reality: General Ledgers
                D548        Americorp Reality: Financial Statements
                D549        Americorp Reality: Tax Returns
                D550        Calnshire Estates: Bank Statements
                D551        Calnshire Estates: Check Registers
                D552        Calnshire Estates: General Ledgers
                D553        Calnshire Estates: Financial Statements
                D554        Calnshire Estates: Tax Returns
                D555        Calnshire Estates: Appraisals
                D556        Durham Manor: Bank Statements
                D557        Durham Manor: Check Registers
                D558        Durham Manor: General Ledgers
                D559        Durham Manor: Financial Statements
                D560        Durham Manor: Tax Returns
                D561        Fidelity Properties: Bank Statements
                D562        Fidelity Properties: Check Registers
                D563        Fidelity Properties: Tax Returns

                                                16
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33        Desc Main
                                   Document     Page 17 of 57



                D564        Hunters Crossing: General Ledgers
                D565        Island View Crossing II, LP: Bank Statements
                D566        Island View Crossing II, LP: Check Registers
                D567        Island View Crossing II, LP: General Ledgers
                D568        Island View Crossing II, LP: Financial Statements
                D569        Island View Crossing II, LP: Appraisals
                D570        Island View Crossing II, LP: Vendor, Invoices, etc.
                D571        Island View Properties, Inc.: Bank Statements
                D572        Island View Properties, Inc.: Check Registers
                D573        Island View Properties, Inc.: General Ledgers
                D574        Island View Properties, Inc.: Financial Statements
                D575        Kendall Court: General Ledgers
                D576        Kendall Court: Financial Statements
                D577        Kendall Court: Tax Returns
                D578        One South State Street Associates: Bank Statements
                D579        One South State Street Associates: Check Registers
                D580        One South State Street Associates: Financial Statements
                D581        One South State Street Associates: Appraisals
                D582        Penn Finance: Bank Statements
                D583        Penn Finance: Check Registers
                D584        Penn Finance: General Ledgers
                D585        Ron Gualtieri: Bank Statements
                D586        Ron Gualtieri: Check Registers
                D587        Ron Gualtieri: Tax Returns
                D588        Steeple Run, LP: Bank Statements
                D589        Steeple Run, LP: Check Registers
                D590        Steeple Run, LP: General Ledgers
                D591        Steeple Run, LP: Financial Statements
                D592        Steeple Run, LP: Tax Returns
                D593        Steeple Run, LP: Appraisals
                D594        Americorp Homes, Inc. and Subsidiaries Consolidated Financial
                            Statements: Financial Statements
                D595        Americorp Homes, Inc. and Subsidiaries Consolidated Financial
                            Statements: Tax Returns
                D596        5/30/14 Amendment to Agreement of Limited Partnership
                            (IVC211350)
                D597        10/16/14 J. Schmitt email to Prudential (PSB033304)
                D598        4/6/15 Prudential email to J. Schmitt
                D599        5/14/15 Prudential email to Gualtieri
                D600        5/28/15 Gualtieri email to Prudential
                D601        6/12/15 Prudential email to Gualtieri
                D602        7/22/15 A. Nadalini email to N. DiGianivittorio (PSB036580)
                D603        8/12/15 M. Brusco email to A. Nadalini (PSB060671)
                D604        9/30/15 T. Forsyth email to Gualtieri (IVC349891)
                D605        1/19/16 M. Cordone email to Prudential (PSB063833)
                D606        Island View Complaint
                D607        7/23/12 J. Schmitt email to Gualtieri (IVC190730)

                                                17
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33       Desc Main
                                   Document     Page 18 of 57



                D608        7/24/12 J. Schmitt email to Gualtieri (IVC190748)
                D609        7/26/12 J. Schmitt email to Gualtieri (IVC190990)
                D610        Intentionally omitted
                D611        7/27/12 J. Schmitt email to Gualtieri (IVC191126)
                D612        8/8/12 J. Schmitt email to Gualtieri (IVC191761)
                D613        8/9/12 M. Doyle email to Gualtieri (IVC191771)
                D614        8/13/12 J. Schmitt email to Gualtieri (IVC191958)
                D615        8/15/12 AmeriCorp Homes email to Gualtieri (IVC192070)
                D616        8/17/12 AmeriCorp Homes email to Gualtieri (IVC192138)
                D617        8/21/12 J. Schmitt email to Gualtieri (IVC192192)
                D618        8/21/12 J. Schmitt email to Gualtieri (IVC192195)
                D619        8/24/12 AmeriCorp Homes email to Gualtieri (IVC192290)
                D620        8/24/12 J. Schmitt email to Gualtieri (IVC192302)
                D621        8/24/12 J. Schmitt email to Gualtieri (IVC192323)
                D622        8/27/12 J. Schmitt email to Gualtieri (IVC192347)
                D623        8/29/12 J. Schmitt email to Gualtieri (IVC192393)
                D624        8/30/12 AmeriCorp Homes email to Gualtieri (IVC192470)
                D625        9/5/12 Temperance House email to Gulatieri (IVC192499)
                D626        8/31/12 Statement (IVC192500)
                D627        9/11/12 Gualtieri email to J. Schmitt (IVC192770)
                D628        9/8/12 AmeriCorp Homes email to Gualtieri (IVC193492)
                D629        9/26/12 J. Schmitt email to Gualtieri (IVC194044)
                D630        9/28/12 J. Schmitt email to Gualtieri (IVC194113)
                D631        10/18/12 J. Schmitt email to Gualtieri (IVC194600)
                D632        11/16/12 J. Ferry, Esquire email to Gualtieri (IVC195190)
                D633        11/26/12 AmeriCorp email to Gualtieri (IVC195409)
                D634        11/28/12 J. Schmitt email to Gualtieri (IVC195545)
                D635        12/10/12 K. Hutson email to J. Schmitt (IVC195647)
                D636        12/28/12 K. Hutson email to J. Schmitt (IVC195689)
                D637        Small Claims Complaint (IVC195995)
                D638        H2, LLC v. AmeriCorp Homes Complaint (IVC195999)
                D639        Small Claims Complaint (IVC196022)
                D640        Small Claims Complaint (IVC196149)
                D641        6/4/13 J. Schmitt letter to Internal Revenue Service (IVC196541)
                D642        7/29/13 AmeriCorp Homes letter to Bureau of Labor Law
                            Compliance (IVC197045)
                D643        7/29/13 AmeriCorp Homes letter to Pennsylvania Bureau of Labor
                            Law Compliance
                D644        Sterling Kitchens Sale v. AmeriCorp Homes Complaint (IVC197428)
                D645        5/21/14 Pennsylvania Department of Revenue email to Gualtieri
                            (IVC199120)
                D646        6/12/14 Fidelity Properties emails to T. Grafton (IVC199292)
                D647        6/13/14 AmeriCorp Homes letter Old Hickory Insurance Agency
                            (IVC199302)
                D648        Alan Carcifi v. AmeriCorp Homes request for production of
                            documents (IVC199401)
                D649        6/20/14 AmeriCorp Construction payable ledger (IVC199418)

                                               18
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33         Desc Main
                                   Document     Page 19 of 57



                D650        6/24/14 IVC escrow release request (IVC199431)
                D651        6/30/14 AmeriCorp Homes letter to Miller Law Group (IVC199623)
                D652        Olden Paint & Fresh Look Flooring general release re AmeriCorp
                            Construction (IVC200049)
                D653        9/28/11 West Caln Township letter to AmeriCorp Homes
                            (IVC201608)
                D654        9/1/15 AmeriCorp letter to Makefield Executive Chorus (IVC206127)
                D655        11/25/15 J. Ferry, Esq., letter to H. Wolcot, Esq. (IVC210339)
                D656        12/15/15 AmeriCorp IVC account payable (IVC211215)
                D657        1/8/13 M. Labrum, Esq., letter to Gualtieri (IVC214596)
                D658        11/22/11 Scott letter to Gualtieri (IVC224419)
                D659        1/6/10 First American letter to AmeriCorp Mortgage (IVC222685)
                D660        7/22/11 American Express letter to Gualtieri (IVC222884)
                D661        Obermayer legal bills
                D662        Obermayer Proof of Claim in Island View bankruptcy case [Claims
                            Register No. 23]
                D663        Obermayer Proof of Claim in Island View bankruptcy case [Claims
                            Register No. 24]
                D664        Island View Schedules of Assets and Liabilities and Statement of
                            Financial Affairs [D.N. 31]
                D665        Proof of Claim of Bucks County Tax Claim Bureau [Claims Register
                            No. 1]
                D666        Proof of Claim of Monica L. Caione [Claim Register No. 3]
                D667        Proof of Claim of Anthony A. Horwath [Claim Register No. 4]
                D668        Proof of Claim of Redevelopment Authority of Bucks County [Claim
                            Register No. 5]
                D669        Proof of Claim of Premium Excavating, LLC [Claim Register No. 7]
                D670        Proof of Claim of Kaplin Stewart Meloff Reiter & Stein, P.C. [Claim
                            Register No. 8]
                D671        Kaplin Stewart Meloff Reiter & Stein, P.C.
                D672        Proof of Claim of Bohler Engineering PA, LLC [Claim Register No.
                            9]
                D673        Proof of Claim of Anthony Horwath [Claim Register No. 10]
                D674        Proof of Claim of Peter Bridge [Claim Register No. 11]
                D675        Proof of Claim of Jane Q. Bridge [Claim Register No. 12]
                D676        Proof of Claim of IPFS Corporation [Claim Register No. 13]
                D677        Proof of Claim of Stradley Ronon Stevens & Young, LLP [Claim
                            Register No. 14]
                D678        Proof of Claim of Khandulans Ranganathan [Claim Register No. 15]
                D679        Proof of Claim of Samira Ranganathan [Claim Register No. 16]
                D680        Proof of Claim of McElderry Drywall, Inc. [Claim Register No. 17]
                D681        Proof of Claim of Bucks County Electric Works, Inc. [Claim Register
                            No. 18]
                D682        Proof of Claim of Frank Del Grasso [Claim Register No. 19]
                D683        Proof of Claim of John R. Diaz Administrator of the Estate of Dawn
                            O’Neil [Claim Register No. 20]


                                                19
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33         Desc Main
                                   Document     Page 20 of 57



                D684        Proof of Claim of Benjamin A. Mastridge, Sr. [Claim Register No.
                            21]
                D685        Proof of Claim of Joseph & Phyllis Silva [Claim Register No. 22]
                D686        All Exhibits identified by the Trustee


                                              Respectfully submitted,



Dated: November 16, 2020                By:          /s/ Edmond M. George
                                               Edmond M. George, Esquire
                                               Nicholas Poduslenko, Esquire
                                               Michael D. Vagnoni, Esquire
                                               Obermayer Rebmann Maxwell & Hippel LLP
                                               Centre Square West
                                               1500 Market Street, 34th Floor
                                               Philadelphia, PA 19102

                                               Counsel to Prudential Savings Bank




                                                20
OMC\4828-0075-3104.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 21 of 57




                    Exhibit “A”




                    Exhibit “A”
Case 17-14454-elf        Doc 549        Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                       Document     Page 22 of 57




                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 In re:                                           :
                                                  :   CHAPTER 11
 ISLAND VIEW CROSSING II, L.P.,                   :
                                                  :   BANKRUPTCY NO. 17-14454 (ELF)
                          Debtor.                 :
                                                  :
                                                  :
 KEVIN O’HALLORAN, in his capacity                :
 as Chapter 11 Trustee for ISLAND                 :
 VIEW CROSSING II, L.P.,                          :
                                                  :
                          Plaintiff,              :
                                                  :   ADVERSARY NO. 17-00202 (ELF)
          vs.                                     :   ADVERSARY NO. 18-00280 (ELF)
                                                  :   (Consolidated)
 PRUDENTIAL SAVINGS BANK,                         :
                                                  :
                          Defendant.              :
                                                  :



                                 EXHIBIT “A”
                          DEPOSITION OF RON GUALTIERI (Vol. I)
                                   FEBRUARY 25, 2020

Page/Line
 11:4-24
 12:1-4
 13:12-21
 19:10-18
 20:12-24
 21:1-4
 25:7-14
 26:16-24
 27:1-8
 28:13-17
 32:18-24
 33:1-3
 34:4-24



OMC\4819-4473-1088.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 23 of 57



 35:10-14
 35:22-24
 36:23-24
 37:1-15
 38:16-24
 39:1-15
 40:6-14
 41:14-24
 42:1-21
 44:1-14
 44:18
 45:4-8
 46:1-7
 46:11-24
 47:1-24
 48:1-9
 48:10-24
 49:1-24
 50:6-24
 51:15-19
 51:22-24
 52:1-18
 55:11-17
 56:1-14
 57:10-13
 58:7-12
 58:21-24
 59:1
 59:13-24
 60:1-24
 61:1-24
 62:1-24
 63:2-22
 65:8-13
 66:21-24
 67:1-21
 68:1-23
 69:1-7
 74:23-24
 75:1-6
 76:11-18
 78:3-18
 85:15-24
 93:12-19
 94:21-24
 95:1-5


                                               2
OMC\4819-4473-1088.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 24 of 57



 96:9-12
 104:2-24
 105:1-8
 106:14-18
 106:19-24
 107:1-15
 107:16-24
 108:19-23
 109:1-9
 111:7-15,24
 112:1-24
 115:1-4
 115:9-11
 116:5-7
 117:6-14
 118:1-18
 120:2-15
 121:4-17,24
 122:1-24
 123:1-3
 124:2-24
 125:1-5
 126:1-17
 126:18-24
 127:1-16
 128:7-10
 129:7-11
 138:18-24
 139:1-24
 140:4-16
 141:4-24
 142: 1-6
 143:12-24
 144:1-19
 146:6-24
 147:1-7
 151:9-24
 152:1-24
 162:10-19
 163:15-22
 164:10-23
 165:1-2
 166:16-22
 167:1-24
 168:1-24

                                               3
OMC\4819-4473-1088.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 25 of 57



 169:1-24
 170:1-14
 170:19-24
 171:1-5
 171:7-11
 172:1-24
 173:1-5
 173:21-24
 174:1-18
 174:19-24
 175:1-24
 176:21-24
 177:1-24
 178:6-17
 181:7-17
 182:2-6
 185:10-22
 186:1-20
 186:21-24
 187:1
 187:4-24
 188:1-16
 189:2-22
 192:7-24
 193:1-24
 194:1-15
 195:5-24
 196:1-3
 197:10-16
 198:21-24
 199:1-2
 200:4-23
 201:1-24
 205:10-13
 206:23-24
 207:1-4
 215:6-24
 216:1-24
 219:16-24
 220:1-20
 221:15-24
 222:1-24
 223:1-17
 224:3-17

                                               4
OMC\4819-4473-1088.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 26 of 57



 224:18-21
 225:3-19
 225:20-24
 226:1-24
 227:1-24
 228:1-21
 230:6-19




                                               5
OMC\4819-4473-1088.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 27 of 57




                    Exhibit “B”




                    Exhibit “B”
Case 17-14454-elf        Doc 549        Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                       Document     Page 28 of 57




 UNITED STATES BANKRUPTCY COURT
 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 In re:                                           :
                                                  :   CHAPTER 11
 ISLAND VIEW CROSSING II, L.P.,                   :
                                                  :   BANKRUPTCY NO. 17-14454 (ELF)
                          Debtor.                 :
                                                  :
                                                  :
 KEVIN O’HALLORAN, in his capacity                :
 as Chapter 11 Trustee for ISLAND                 :
 VIEW CROSSING II, L.P.,                          :
                                                  :
                          Plaintiff,              :
                                                  :   ADVERSARY NO. 17-00202 (ELF)
          vs.                                     :   ADVERSARY NO. 18-00280 (ELF)
                                                  :   (Consolidated)
 PRUDENTIAL SAVINGS BANK,                         :
                                                  :
                          Defendant.              :
                                                  :



                                 EXHIBIT “B”
                DEPOSITION DESIGNATION OF RON GUALTIERI (Vol. II)
                               FEBRUARY 26, 2020

 Page/Line
 282:5-9
 289:13-17
 291:21-24
 292:1-22
 295:20-23
 296:22-24
 297:1-23
 305:4-24
 306:1-2
 306:17-24
 307:1-24
 308:1
 309:2-12



OMC\4818-4629-6016.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 29 of 57



 310:20-24
 311:1-21
 312:13-22
 313:17-22
 314:1-22
 315:10-24
 316:1-24
 317:1-24
 318:1-24
 319:1-24
 320:1-24
 321:1-24
 322:1-24
 323:1-24
 324:1-24
 325:1-24
 326:1-14
 326:16-19
 327:10-18
 328:1-9
 329:15-24
 332:17-24
 333:1
 333:21-24
 334:1-4
 335:18-21
 336:1-2
 343:1-24
 345:4-17
 345:23-24
 346:1-21
 347:2-24
 348:13-20
 349:1-22
 350:1-24
 351:1-22
 352:10-24
 353:1-8
 353:10-22
 354:1-24
 355:8-17
 356:2-24
 357:1
 361:8-13
 362:14-19
 362:20-24


                                               2
OMC\4818-4629-6016.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 30 of 57



 363:1-17
 364:8-24
 365:1-2
 365:3-15
 366:1-12
 367:1-15
 370:1-24
 371:1-14
 371:19-21
 372:1-3
 372:5-15
 372:17-24
 373:1-24
 374:1-22
 375:9-24
 376:1-9
 376:11-24
 377:1-13
 377:19-24
 378:1-16
 380: 1-24
 381:1-24
 382:1-17
 400:9-14
 402:17-19
 403:1-15
 404:1-24
 405:1-24
 406:1-15
 407:15-24
 408:1-24
 409:1-10
 410:4-24
 411:1-22
 412:1-24
 413:1-12
 415:1-5
 416:1-24
 417:1-24
 418:1-24
 419:1-23
 420:1-24
 421:1-24
 422:8-10
 422:11-13; 24
 423:1-3


                                               3
OMC\4818-4629-6016.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 31 of 57



 424:16-24
 425:1
 427:18-24
 430:6-21
 431:10-16
 432:20-24
 434:1-24
 435:1-5
 436:5-18
 437:5-24
 438:1-15
 439:23-24
 440:1-11
 443:11-23
 444:23-24
 445:1-22
 447:4-24
 449:8-24
 450:1-19
 451:2-21
 451:24
 452:1-17
 452:18-24
 453:1-24
 454:1-18
 459:23-24
 460:1-24
 461:1-24
 462:1-19
 466:4-24
 467:1-7
 467:18-24
 468:1-6
 468:8-24
 469:1-24
 470:1-2
 470:12-24
 471:1-4
 471:5-17
 473:6-9
 474:1-24
 475:1-10
 475:12-23
 476:1-24
 477:1-2
 477:10-15


                                               4
OMC\4818-4629-6016.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 32 of 57



 479:8-23
 480:2-11
 480:20-24
 481:1-24
 482:1-24
 483:1
 483:10-24
 484:1-12
 484:14-24
 485:1-7
 485:15-24
 486:1-21
 487:2-4
 488:12-15
 490:12-24
 491:1-24
 492:1-11
 494:7-15
 494:23-24
 495:1-24
 496:1-24
 497:1-17
 497:24
 498:1-24
 499:1;6-24
 500:1
 501:1-22
 506:19-22
 507:1-8
 508:1-24
 509:1-23
 510:1-24
 511:1-24
 512:1-24
 526:5-9
 527:20-24
 528:21-24
 529:1-24
 530:1-11
 530:19-24
 531:1;20-24
 532:1-24
 533:1-24
 538:5-24




                                               5
OMC\4818-4629-6016.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 33 of 57




                    Exhibit “C”




                    Exhibit “C”
Case 17-14454-elf        Doc 549        Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                       Document     Page 34 of 57




                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 In re:                                           :
                                                  :   CHAPTER 11
 ISLAND VIEW CROSSING II, L.P.,                   :
                                                  :   BANKRUPTCY NO. 17-14454 (ELF)
                          Debtor.                 :
                                                  :
                                                  :
 KEVIN O’HALLORAN, in his capacity                :
 as Chapter 11 Trustee for ISLAND                 :
 VIEW CROSSING II, L.P.,                          :
                                                  :
                          Plaintiff,              :
                                                  :   ADVERSARY NO. 17-00202 (ELF)
          vs.                                     :   ADVERSARY NO. 18-00280 (ELF)
                                                  :   (Consolidated)
 PRUDENTIAL SAVINGS BANK,                         :
                                                  :
                          Defendant.              :
                                                  :



                                 EXHIBIT “C”
                DEPOSITION DESIGNATION OF RON GUALTIERI (Vol. III)
                                 March 11, 2020


 Page/Line
 567:6-20
 568:1-12
 568:20-24
 569:1-24
 570:1-24
 571:1-24
 572:1-7
 573:7-15
 574:2-10
 574:15-19
 577:1-24
 578:1-6; 20-24
 579:1-23


OMC\4852-7763-0416.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 35 of 57



 580:5-24
 581:1-5
 581:7-24
 583:6-23
 585:7-24
 586:1-2
 586:16-24
 587:1-24
 588:1-8
 588:14-24
 589:1-24
 590:5-22
 593:15-23
 594:1-10
 599:1-24
 600:1-24
 601:1-24
 602:1-14
 603:15-22
 604:1-8; 17-24
 605:1-17
 605:23-24
 606:1-11
 608:1-21
 613:2-24
 614:10-24
 615:1-24
 616:1-6
 618:22-24
 619:1-12
 622:4-10
 624:7-15
 627:18-22
 627:23-24
 628:1-13
 629:1-24
 630:1-24
 631:1-24
 632:1-8
 633:9-21
 634:3-9
 638:2-24
 639:1-24
 640:1-24
 641:1-24
 642:1-24


                                               2
OMC\4852-7763-0416.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 36 of 57



 643:1-24
 644:1-11
 645:3-24
 646:1-11
 647:6-15
 647:23-24
 648:1-9
 648:11-23
 650:11-16
 651:1-15
 651:16-24
 652:1-18
 653:20-24
 654:1-24
 655:1-24
 656:1-10
 657:1-17
 658:1-5
 658:13-17
 659:5-21
 660:15-24
 661:1-3
 661:9-24
 662:1-19
 663:5-24
 664:1-24
 665:2-14
 666:8-24
 667:1-23
 668:1-19
 669:6-7
 670:17-21
 671:1-9
 671:10-24
 674:13-24
 675:1-22
 677:16-24
 678:1-24
 679:1-21
 680:2-23
 684:19-24
 685:1-5
 688:23-24
 689:4-24
 690:1-18
 692:19-22


                                               3
OMC\4852-7763-0416.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 37 of 57



 693:1-21
 699:20-24
 700:1-23
 702:6-24
 703:4, 24
 704:1-5; 23-24
 705:1-6
 709:3-15
 712:1-11; 21-24
 713:1-24
 714:1-24
 715:1-24
 716:1-24
 717:1-15
 720:11-23
 721:1-6
 723:17-22
 724:10-21
 738:9-24
 739:4-9
 741:24
 742:1-21
 743:20-24
 745:5-8
 747:23-24
 748:1-14
 749:8-11
 753:12-24
 754:1-24
 755:1-20
 757:15-19
 758:5-14; 20-23
 760:5-17
 761:12-24
 762:1-13
 767:24
 768:1-24
 769:1-24
 770:1-24
 771:1-12; 17-24
 772:1-24
 773:1-6
 774:4-10
 776:9-12
 789:5-18
 790:2-22


                                               4
OMC\4852-7763-0416.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                                   Document     Page 38 of 57



 791:1-24
 792:1-2
 794:5-9
 794:15-24
 795:1-18
 795:24
 796:1-22
 802:19-24
 803:1-3
 806:17-24
 807:1-24
 808:1-5
 809:19-24
 810:1-5
 810:18-24
 811:1-12
 811:18-24
 812:1-24
 818:16-24
 819:1-16
 819:23-34
 820:1-24
 821:1-17
 822:9-24
 823:1-18
 823:20-24
 824:1-9
 829:6-13
 835:13-24
 836:1-8
 837:4-22
 838:3-24
 839:1-23
 841:1-24
 842:1-24
 843:1-24
 844:1-9
 844:10-24
 846:7-124
 848:1-24
 850:19-24
 851:1-12
 852:3-10




                                               5
OMC\4852-7763-0416.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 39 of 57




                    Exhibit “D”




                    Exhibit “D”
Case 17-14454-elf          Doc 549      Filed 11/16/20 Entered 11/16/20 20:48:33                      Desc Main
                                       Document     Page 40 of 57




                                 EXHIBIT “D”
          Designation of Partial Transcript of Hearing Testimony of Renato Gualtieri
                                   Held on October 16, 20171

    Page        Description
    30:22-24    Q: Oh, okay. So, can you explain what services that IVC received for the
                expenditures, they’re listed in the Americorp CE account? Can you tell us --
    31:12-22    Q: So, for example, Tax Claim Bureau of Chester County, is that IVC’s
                obligation?
                A: No, it is not.
                Q: Is Citizen Bank’s payments, are those IVC’s obligations?
                A: No, they’re not.
                Q: Are payments to Fidelity Properties, are those IVC’s obligations?
                A: No, they’re not.
                Q: Was Antonio Gualtieri was he an employee of IVC?
                A: No, he was not.
    32:3-13     Q: Okay. So how about paid office phone ball to Comcast, is that an IVC
                obligation?
                A: No.
                Q: And how about payments to Mr. Sodonik (phonetic), were those IVC
                obligations?
                A: No, they were not.
                Q: And Mr. Sodonik was a former employee of whom?
                A: I believe Americorp Construction, L.P.
                Q: And that gentleman sued you personally for non-payment of his salary, didn’t
                he?
                A: He did.




1
  The testimony designated herein is from the October 16, 2017 consolidated hearing on (i) the Motion of Prudential
Saving Bank to Convert the Chapter 11 case of Island View Crossing II, L.P. (Case No. 17-14454 (ELF)) and
related cases One State Street Associates, L.P. (Case No. 17-14291 (ELF)), Calnshire Estates, LLC (Case No. 17-
14457 (ELF)) and Steeple Run LP (Case No. 17-14458) to cases under Chapter 7 of the Bankruptcy Code or, in the
alternative, to appoint Chapter 11 Trustees [Island View Docket No. 34], and (ii) the Motion of Island View
Crossing II, L.P. for authority to Obtain Post-Petition Financing Pursuant to Sections 364 and 363 of the Bankruptcy
Code [Island View Docket No. 55].


OMC\4832-0839-1888.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 41 of 57




                    Exhibit “E”




                    Exhibit “E”
Case 17-14454-elf          Doc 549      Filed 11/16/20 Entered 11/16/20 20:48:33                      Desc Main
                                       Document     Page 42 of 57




                                 EXHIBIT “E”
               Designation of Partial Transcript of Hearing Testimony of Michael Cordone
                                        Held on October 19, 20171

    Page            Description
    2:12-17         Q: Mr. Cordone, what is your profession?
                    A: I'm a lawyer.
                    Q: And how long have you been a lawyer?
                    A: For 27 years.
                    Q: And by whom are you presently employed?
                    A: Stradley Ronon Stevens & Young.
    3:7-12          Q: In November of 2015, did you speak to Ron Gaultieri about a possible
                    representation?
                    A: We did.
                    Q: And did Mr. Gaultieri retain Stradley Ronon?
                    A: He did.
    40:21-25        Q: The delay of the escrow release, did it cause the debtor to default on any of
                    its obligations?
                    A: Are you speaking of the February 12 escrow release?
    41:1-5          Q: Well, you said one of the escrow releases was delayed. Do you recall that
                    testimony?
                    A: Yes. Certainly, I can say that as to the February 12, 2016 escrow release was
                    delayed, yes.
    41:18-25        Q: But what I'm saying is in between the time the request was made and it was
                    ultimately funded, did somebody sue the debtor? Did somebody refuse to
                    provide services to the debtor?
                    A: I don't know whether someone might have sued in the months in between.
                    There may have been a lawsuit.
                    Q: Well, you don't know whether there was …
    42:1-2          … or wasn’t; right?
                    A: Against the debtor? I don’t know.
    42:6-15         Q: Is Matt Hall from Argosy Credit?
                    A: Yes.
                    Q: And do you recollect this e-mail being sent to you?
                    A: I do.


1
  The testimony designated herein is from the October 19, 2017 consolidated hearing on (i) the Motion of Prudential
Saving Bank to Convert the Chapter 11 case of Island View Crossing II, L.P. (Case No. 17-14454 (ELF)) and
related cases One State Street Associates, L.P. (Case No. 17-14291 (ELF)), Calnshire Estates, LLC (Case No. 17-
14457 (ELF)) and Steeple Run LP (Case No. 17-14458) to cases under Chapter 7 of the Bankruptcy Code or, in the
alternative, to appoint Chapter 11 Trustees [Island View Docket No. 34], and (ii) the Motion of Island View
Crossing II, L.P. for authority to Obtain Post-Petition Financing Pursuant to Sections 364 and 363 of the Bankruptcy
Code [Island View Docket No. 55].


OMC\4845-3713-0192.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33         Desc Main
                                   Document     Page 43 of 57



                 Q: And Mr. Hall is telling you three of the primary concerns that they had and
                 discussing with you the ability to provide a DIP to the debtor; right?
                 A: Correct.
 43:6-25         Q: And can you summarize what the discussion was with respect to number 1?
                 A: As to number 1, pretty much as it's stated there.
                 Q: That securing initial buyers would be very difficult, given the cloud of the
                 bankruptcy and existing lawsuits for those who put down deposits, and either he
                 won't get any interest or would have to reduce his expected asking price and
                 that lower prices could permeate through the entire development, he told you
                 that?
                 A; That's what he said, yes.
                 Q: And with respect to Durham Ridge, he had the same concern, same concerns
                 about his execution and completion of Durham Road or Durham Ridge
                 subdivision and the general backlash and related costs and distractions?
                 A: Yes.
                 Q: He discussed that with you?
                 A: Yes.
 46:20-25        Q: I'm not talking on the payment to the RDA upon sale of the unit. I'm talking
                 about the $129,000 that came out of the first draws for management and
                 overhead. Do you see anything in the loan agreement that authorized that
                 payment?
                 A: No.




                                                2
OMC\4845-3713-0192.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 44 of 57




                    Exhibit “F”




                    Exhibit “F”
Case 17-14454-elf          Doc 549      Filed 11/16/20 Entered 11/16/20 20:48:33                      Desc Main
                                       Document     Page 45 of 57




                                  EXHIBIT “F”
    Designation of Partial Transcript of Hearing Testimony of Renato Gualtieri and Colloquy
          between Counsel for the Debtor and the Court Held on November 13, 20171

    Page          Description
    5:22-25       Q: Okay. Now, last week I asked you about mechanic’s liens that may have been
                  in place or judgments that may have been in place with respect to Durham and I
                  think you said you don’t recollect there being any mechanic’s liens on Durham
                  in …
    6:1-2         … 2009?
                  A: That’s correct.
    6:3-12        Q: Well, what if I were to tell you that there were at least twenty lawsuits filed
                  against Durham and your entities providing services at Durham in that time
                  period. Would you have a reason to dispute that?
                  A: Were they mechanic’s liens?
                  Q: I didn’t say they were mechanic’s liens, but what if were to tell you there
                  were twenty lawsuits that included mechanic’s liens against Durham Manner
                  and your related entities. Would you dispute that?
                  A: I would not dispute that.
    10:6-18       Q: And then if you go down you will see that First Horizon Home Loans
                  confessed a judgment against you on 9/21/09, against Durham Manner, right?
                  A: We’re still on Page 2?
                  Q: Yes.
                  A: Oh, I see it down at the bottom here.
                  Q: Now, what is --
                  A: I see it, yes.
                  Q: -- Americorp Management, Inc.?
                  A: That was the construction management company.
                  Q: So, that was the construction management company that you used in
                  Durham?
                  A: Yes.
    10:22-23      Q: Who were the principals of Americorp Management, Inc.?
                  A: I am.
    13:8-17       Q: Now, 2012 is well after you got the loan from Prudential, isn’t it?
                  A: Yes.


1
  The testimony designated herein is from the November 13, 2017 consolidated hearing on (i) the Motion of
Prudential Saving Bank to Convert the Chapter 11 case of Island View Crossing II, L.P. (Case No. 17-14454 (ELF))
and related cases One State Street Associates, L.P. (Case No. 17-14291 (ELF)), Calnshire Estates, LLC (Case No.
17-14457 (ELF)) and Steeple Run LP (Case No. 17-14458) to cases under Chapter 7 of the Bankruptcy Code or, in
the alternative, to appoint Chapter 11 Trustees [Island View Docket No. 34], and (ii) the Motion of Island View
Crossing II, L.P. for authority to Obtain Post-Petition Financing Pursuant to Sections 364 and 363 of the Bankruptcy
Code [Island View Docket No. 55].


OMC\4836-1360-5072.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33             Desc Main
                                   Document     Page 46 of 57



                Q: So, after you got the loan there were a number of additional complaints and
                liens that were filed against Americorp Management, Americorp Homes, Inc.,
                and Americorp Construction, L.P., right?
                A: It seems to me, yes.
                Q: So why weren’t these vendors being paid in 2012?
                A: I don’t recall.
 13:21-25       Q: And do you have a recollection of who’s tax liability that is, that federal tax
                lien that was placed on 2/21/12?
                A: Isn’t the defendant right here, Americorp Management. It says it right here,
                right?
                Q: Yeah. I’m asking are you aware whether a federal tax…
 14:1-2         … lien was filed against Americorp Management, Inc.?
                A: Yes.
 14:3-17        Q: So, right as we sit here today there’s a federal tax lien against you personally,
                right?
                A: That’s correct.
                Q: There’s a federal tax lien against Americorp Management, Inc., right?
                A: Yes.
                Q: There’s a federal tax lien against Americorp Construction, L.P.?
                A: That’s correct.
                Q: And there’s a federal tax lien against Americorp Construction, Inc.?
                A: Yes.
                Q: And are you aware that the IRS is attempting to levy on those tax liens?
                A: They’ve recorded liens, yes.
 23:3-22        Q: Okay. Let’s go to IVC-011022. This is an email from Joe Hannon to --
                A: Which -- oh, 22.
                Q: -- you and to Judy Schmidt. He says. “Any status on the check.” Do you see
                that?
                A: Mm-hmm.
                Q: Now, when you received this did you call him back on the phone and say we
                don’t owe you any money?
                A: No. But we ultimately paid him everything. We -- as we received our money
                -- if you remember, as we talked about on Thursday, we took the majority of our
                site improvement management fee and allocated it towards permits, professional
                fees that were necessarily to start Island View that were not budgeted into the
                loan. So, we may have been waiting for other management fees or draws to
                come through. Ultimately, we paid him in full.
                Q: So, your use of the management --
                A: We had massive delays. I mean we -- yes, we paid the guy.
 35:25          Q: Were you aware that Judy back in 2014 was providing the …
 36:1-6         … checks and the credit card receipts to support the draw requests?
                A: Yes, but they were for restricted cash accounts.
                Q: Right. You didn’t have any problem with her providing that detail, did you?
                A: No.




                                                  2
OMC\4836-1360-5072.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33            Desc Main
                                   Document     Page 47 of 57



 42:8-19        Q: At the time that you made the request for the payments to Premium
                Excavating were there other monies that were due to Premium Excavating that
                pre-dated the monies that were part of the $216,000 dollar escrow release?
                A: I don’t believe so.
                Q: Can you go to No. 214?
                A: I see it.
                Q: Can you go to the last page of that document?
                A: The last page?
                Q: Yes. Do you recall that the escrow release was in the amount of 216,061.75?
                A: Yes.
 42:20-25       Q: And if you look at this, which is a customer open balance, it shows that there
                are open balances for invoices of 5/30/15 of 47,000; 7/10/15 of 123,000;
                9/30/15, 192,000 -I mean 231,000; 11/30/15, 192,000; and 1/30/16, 100,225.50.
                Do you see that?
                A: Yes.
 43:1-23        Q: Then another invoice 4/30/16 in the amount of 229,695. So, when you
                received the $216,000 dollars and you paid it to Premium Excavating was there
                still money that was due to Premium Excavating?
                A: Like I said, number one, this wasn’t reconciled, but secondly most of it, if not
                all of it, was in retainages with the municipal engineer as I said on Thursday.
                Secondly, there was a large portion of the sanitary and some of the storm that
                was not released for whatever reasons with the borough engineer whether they
                need a video, what have you, to the tune of hundreds of thousands of dollars. I
                don’t remember exactly; it’s quite a bit, $4, $500,000 dollars.
                    So, he built it, but it was never released. So, do we owe it? And from what I -
                - and the way our contract works with the site contractor their invoices are not
                valid and due unless approved and released by the township engineer and
                approved by the borough. So, they can send you all the statements they want.
                Contractually no, it wasn’t due. And it’s still sitting in a letter of credit.
                Q: Did you ever make application for them?
                A: Yes.
                Q: And the borough engineer didn’t sign-off on the work?
                A: That’s correct.
 44:15-25       Q: Do you know when you learned of the denial?
                A: Yeah, they send you an explanation with the escrow release. In other words
                you made this application and here’s what we approve. Then they usually give
                you a little letter of why they cut some of the line items, yes.
                Q: So, is it your testimony that --
                A: And Premium knew that as well. Hence, he went and then continued to do
                curb and binder after that knowing that the money was still at the township.
                Q: So, the failure to pay them didn’t keep him from providing any services,
                right?
 45:1-12        A: No. I didn’t pay him because it wasn’t released. It was never released with
                the township. As a result contractually between Americorp IVC and Premium
                the money is not due until its released. Its not you just bill me and then its 30-
                day net. It’s very -- its industry standard. They know that we have to get our


                                                 3
OMC\4836-1360-5072.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33               Desc Main
                                   Document     Page 48 of 57



                escrow release monies to pay them; very normal. It wasn’t released. He
                understood that. So, you know, there’s other punch list related line items that
                need to be completed and then eventually we’ll wind-up getting it, but at this
                time this is a statement, but not all of it is due. As a matter of fact, I don’t think
                any of it is due.
 46:5-9         Q: Now, sir, with respect to the vendors that you had at Durham Manner that
                were listed in the schedule of lawsuits and mechanic’s lien claims did you use
                any of those contractors at IVC?
                A: I don’t know. I’d have to go look. I don’t think so.
 83:8-13        Q: Do you specifically know whether or not any Durham Manner obligations
                were paid from the sale of those lots, and when I say Durham Manner
                obligations, to any third-parties?
                A: I don’t recall. The entire proceeds from the sale of the final lots went to into a
                restricted account, another restricted cash account, with Prudential Savings
                Bank.
 84:4-24        THE COURT: Before you do can I ask a question about the last subject?
                MR. SMITH: Sure.
                THE COURT: You answered a bunch of questions that Mr. George asked you
                that suggested that there were a number of subcontractors who claimed that they
                were unpaid at Durham. That’s when you look at the list of lawsuits and
                mechanic’s liens.
                The lot proceeds that you just referenced, the proceeds from the sale of the lots
                after the 1.4 million paid off Prudential --
                THE WITNESS: Yes.
                THE COURT: -- you said that those proceeds went into a restricted account at
                Prudential.
                THE WITNESS: Every dime.
                THE COURT: That was my next question, every penny of it?
                THE WITNESS: Every dime.
                THE COURT: And was that the same restricted accounts we’ve been talking
                about when you were drawing down for site improvements at IVC?
 227:3-25       THE COURT: Yeah, but they also paid draws after that that are documents.
                MR. SMITH: They delayed paying those draws and they paid them directly to
                the subs. If that’s the way that they wanted to do it then they were entitled to do
                that apparently under their own loan documents, but if they’re going to pay subs
                directly, Your Honor, why wait a month to fund them? There is no explanation
                in the record as to why in December it took a month to fund those draws into
                January if they were cutting the checks directly to the subs anyway.
                THE COURT: But did I hear that that’s what destroyed the project?
                MR. SMITH: It didn’t destroy the project.
                THE COURT: So, what difference does it make?
                MR. SMITH: Because it’s a number of events that ultimately lead up to the
                creation of the default. There is nothing in the record that demonstrates or that
                even suggests that the delay in funding subs lead to any disastrous effects. Its
                just simply part of the record. But what ultimately happens is that on February
                12th when the escrow release is submitted and is not honored, and then one


                                                   4
OMC\4836-1360-5072.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33            Desc Main
                                   Document     Page 49 of 57



                week later on February 19th of 2016 the bank declares a default based upon the
                non-payment of obligations that would have…
 228:1-4        … been paid pursuant to that escrow release on February 12th. It is
                unimaginable that there is any other conclusion to those set of events other than
                that the bank had a fulfilling prophecy there. It wanted to create the default.




                                                 5
OMC\4836-1360-5072.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 50 of 57




                    Exhibit “G”




                    Exhibit “G”
Case 17-14454-elf          Doc 549      Filed 11/16/20 Entered 11/16/20 20:48:33                      Desc Main
                                       Document     Page 51 of 57




                                 EXHIBIT “G”
          Designation of Partial Transcript of Hearing Testimony of Renato Gualtieri
                                  Held on November 16, 20171

    Page          Description
    161:6-18      … So, does that refresh your recollection of whether you
                  were in default of the A&D loan with First Horizon before you obtained a
                  refinance from Prudential?
                  A: I don’t know if they’re talking about a forbearance agreement. We never even
                  entered into a forbearance agreement with them. Show me that one, but --
                  Q: I didn’t ask you about the forbearance agreement.
                  A: -- believe this is when they were trying to default us on a technicality. That
                  was -- yes.
                  Q: Well, is it a technicality that you didn’t make your April monthly payment?
                  Is that a technicality?
                  A: Its not true. Its an escrow. We had escrows. We had an interest reserve.
    163:4-12      Q: Okay. Go to 151.
                  A: Okay.
                  Q: So, this document dated as of June -- a bunch of whereas paragraphs. Do you
                  see those?
                  A: I see it. Can you see the signature page?
                  Q: So, do you see Page 2 of that document?
                  A: Yeah. I’m looking at Page 2, yes.
                  Q: Okay. If you look at the third whereas from the bottom --
    163:13-23     Q: -- it says, “The obligor has committed the following defaults under the
                  forbearance agreement; collectively, the existing defaults. One, failure to pay the
                  required monthly principal payments of 1375 beginning April 1st, 2009.” Is that
                  a true statement that you didn’t make payments on April 1st, 2009?
                  A: No. They’re referring to the curtailment in the form of principal reduction.
                  They were trying to get out. Look at the signature page. We never agreed to any
                  of this.
    170:2-5       Q: Okay. Can you go to number 153? Do you recall whether in November of
                  2009 the bank, and I’m talking specifically about First Horizon Home Bank, had
                  confessed judgments?
                  A: Yes.



1
  The testimony designated herein is from the November 16, 2017 consolidated hearing on (i) the Motion of
Prudential Saving Bank to Convert the Chapter 11 case of Island View Crossing II, L.P. (Case No. 17-14454 (ELF))
and related cases One State Street Associates, L.P. (Case No. 17-14291 (ELF)), Calnshire Estates, LLC (Case No.
17-14457 (ELF)) and Steeple Run LP (Case No. 17-14458) to cases under Chapter 7 of the Bankruptcy Code or, in
the alternative, to appoint Chapter 11 Trustees [Island View Docket No. 34], and (ii) the Motion of Island View
Crossing II, L.P. for authority to Obtain Post-Petition Financing Pursuant to Sections 364 and 363 of the Bankruptcy
Code [Island View Docket No. 55].


OMC\4843-3214-0240.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33            Desc Main
                                   Document     Page 52 of 57



 176:12-20      Q: Okay. Have you from time to time asked the bank to give you a reference
                letter?
                A: Yes.
                Q: What were the purposes of those reference letters?
                A: Some could have been for land acquisition, multiple reasons.
                Q: Could there also have been letters that were being given so that you could go
                find substitute financing?
                A: Absolutely.
 178:6-16       Q: How long have the Steeple lots been in your inventory?
                A: Since about 2000 or so.
                Q: 2000?
                A: Somewhere around there.
                Q: Why didn’t you consider selling them in order to get out from under any of
                the obligations that are connected to them?
                A: There was multiple reasons. We had to reaffirm the approvals in order to get
                a good price. Then there was a sewer moratorium in Richland Township for a
                few years. Then, eventually, the market crashed.
 178:17-25      Q: How about since then?
                A: Since 2008?
                Q: Yes. You’ve been keeping it in your inventory for almost ten years, right?
                A: What happened in 2008 why do you think we didn’t build it since then?
                Q: Because you didn’t have any money to do it.
                A: No, because Island View is going to generate -- Island View came along and
                that will generate multiple times profit…
 179:1-10       … potential and that was where all the cash is. So, rather than going to Steeple
                Run we went to Island View. The numbers are -- you can’t even compare them.
                Q: When did you obtain Island View?
                A: 2011.
                Q: So, between 2008 and 2011 you didn’t even have Island View on your radar
                screen at all, right?
                A: So, we just went through this First Horizon and you’re asking me why we
                didn’t start Steeple Run. Okay. So there --
 179:16-22      THE COURT: I will let him answer the question. You actually just repeated
                your question. He didn’t answer it. You want to answer the question go ahead.
                THE WITNESS: There was no financing, the market was in freefall and did I
                say there was no financing and the market was in freefall. Why would you put
                more inventory in production?
 198:18-25      Q: You said you’re not aware of whether there was a written contract between
                Americorp and IVC with respect to the removal of the concrete, right?
                A: I’m not sure.
                Q: And do you recollect whether there was any agreement between Americorp
                that would be responsible for the site conditions as they existed at the time they
                started the work as opposed to what they discovered in the process?
 199:1-14       A: I’m not sure if I understand your question.




                                                 2
OMC\4843-3214-0240.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33             Desc Main
                                   Document     Page 53 of 57



                Q: Well, in a typical contract relationship where you’re hiring a subcontractor
                wouldn’t you ask the subcontractor to come out and look at the conditions, and
                give you a quote, and expect them to stick with that quote?
                A: Yes.
                Q: But Americorp came out and looked at it, and there was something
                unexpected, and the cost went up, right?
                A: You can’t get a quote when you’re talking about 7,000 cubic yards. You
                don’t know what it’s going to be 25 feet underground let alone how much steel
                is in it.
                Q: Well, isn’t that the point of getting a contract service --
                A: No, here’s how they do it --
 199:15-25      Q: Excuse me. Isn’t that the point of getting a contract like that so that the owner
                of the property is not assuming the risk that a contractor underbids it only to be
                unable to perform at the contract quote?
                A: You’re not asking for somebody to put up a building, which is little to no
                moving parts. You’re asking for subsurface concrete removal that was placed
                over a hundred years ago with steel I beams every 24 feet. Nobody knows the
                magnitude. You would have had a contractor there at time and material and
                that’s an open checkbook. That is where they make money; take my word for it.
 203:5-25       Q: Okay. How did you arrive at the number of $480,000 dollars for the
                subsurface concrete removal? Who gave that estimate?
                A: I did.
                Q: And what was that estimate based on?
                A: I did it three or four years ago. It was a quantity range that based on the
                engineering we had at the time it was going to be somewhere between a half a
                million and a million dollars was the best guess because we’re not talking about
                how much road are we paving that you can quantity. Wearing course, for
                example.
                Q: I’m talking about subsurface concrete removal.
                A: I understand.
                Q: So, you thought it could be between $480 and a million dollars?
                A: I guesstimated between that and a million, and I went with the lower because
                of our maximum loan. So, I went with the lower of what I thought it could be.
                Q: Okay. So you thought that it might be a million dollars, but because you
                knew that there was a lending limit you reduced the amount of the request to
                480?
 204:1-14       A: I went with the lower range. We weren’t sure, not to mention I really didn’t
                have a choice.
                Q: But your testimony is that you didn’t put the higher number in because you
                knew that there was a lending limit, right?
                A: I was -- yes, we were trying to keep the loan down. Yes. We were trying to
                make it all work, yes.
                Q: All right. So, you shorted yourself by doing that, didn’t you?
                A: I shorted myself because there’s a lending limit.




                                                  3
OMC\4843-3214-0240.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33          Desc Main
                                   Document     Page 54 of 57



                Q: You shorted yourself because you took a loan that wasn’t sufficient for you to
                complete the construction at a number that you thought might be possible, didn’t
                you?
                A: That’s not true.
 204:15-25      Q: Okay. Well, it turned out that 480,000, as your testimony points out, was very
                low.
                A: 450. I know it’s hard to read.
                Q: Okay. Isn’t that true?
                A: It’s a very conservative estimate.
                Q: And that had a deleterious effect on the development in the sense that it
                delayed the production of the units, right?
                A:So, we went, and assumed the risk and took care of this problem; now we’re
                the bad guy.
                THE COURT: You know what you’re doing, you’re skipping the answer to his
                question and then you’re providing…
 205:1-5        … some justification or explanation. It’s a natural tendency, three out of four
                witnesses do it. You really have to try to curb that. Just answer his questions.
                THE WITNESS: I will do much better. I’m sorry. So, we went with the lower
                range, yes.




                                                4
OMC\4843-3214-0240.v1-11/16/20
Case 17-14454-elf   Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33   Desc Main
                              Document     Page 55 of 57




                    Exhibit “H”




                    Exhibit “H”
Case 17-14454-elf          Doc 549      Filed 11/16/20 Entered 11/16/20 20:48:33                      Desc Main
                                       Document     Page 56 of 57




                                 EXHIBIT “H”
             Designation of Partial Transcript of Hearing Testimony of Renato Gualtieri
                                     Held on November 17, 20171

    Page            Description
    10:8-25         Q: So now you mention PECO and something that’s called, I think it was called
                    an E-bar.
                    A: E-bar.
                    Q: E-bar?
                    A: Yes.
                    Q: And so you said that you have to go through this E-bar process so that you
                    can get on PECO’s construction schedule?
                    A: No, no. E-bar is I guess for simplicity, it’s PECO’s way or formula that they
                    have to determine whether a deposit is required for them to bring gas to your
                    site and on your site based on, they call it offsite approach means and how
                    many units and they try to generate a revenue stream. That’s all been done, the
                    numbers determine that’s the number. And all that is is a component of our
                    existing agreement with PECO to service Island View with gas and electric.
                    And in this case the 108,000 is only for gas; electric they have to base on the
                    PUC.
                    Q: But I thought yesterday you testified that you have to …
    11:1-6          … do the trenching and then you have to get PECO’s construction schedule to
                    get the development energized. Do you remember saying that?
                    A: Yes.
                    Q: And do you have any control over PECO’s construction schedule?
    11:13-18        THE WITNESS: You have to estimate when you need them and they have a lag
                    time and it varies and you coordinate it with your trencher.
                    BY MR. GEORGE:
                    Q: But it could be several months lag time, couldn’t it?
                    A: It could.
    12:2-4          Q: But you couldn’t sell or close any units until you have them fully energized
                    with the dedicated line. Right?
                    A: Yes, that’s correct.
    32:15-25        THE COURT: At what point was the ownership interest in Americorp
                    Construction Inc. transferred to Nancy Maychuk? When did that happen?


1
  The testimony designated herein is from the consolidated November 17, 2017 hearing on (i) the Motion of
Prudential Saving Bank to Convert the Chapter 11 case of Island View Crossing II, L.P. (Case No. 17-14454 (ELF))
and related cases One State Street Associates, L.P. (Case No. 17-14291 (ELF)), Calnshire Estates, LLC (Case No.
17-14457 (ELF)) and Steeple Run LP (Case No. 17-14458) to cases under Chapter 7 of the Bankruptcy Code or, in
the alternative, to appoint Chapter 11 Trustees [Island View Docket No. 34], and (ii) the Motion of Island View
Crossing II, L.P. for authority to Obtain Post-Petition Financing Pursuant to Sections 364 and 363 of the Bankruptcy
Code [Island View Docket No. 55].


OMC\4844-5403-8480.v1-11/16/20
Case 17-14454-elf        Doc 549    Filed 11/16/20 Entered 11/16/20 20:48:33             Desc Main
                                   Document     Page 57 of 57



                 THE WITNESS: It was sold to her in May I think of, it was definitely in 2014.
                 May of 2014.
                 THE COURT: What was the reason for that?
                 THE WITNESS: We were trying to raise cash. She had retirement funds and --
                 THE COURT: So she put some money in --
                 THE WITNESS: She put about a half a million dollars into it.
 33:1-10         THE COURT: And did she do it in the form of putting it directly into
                 Americorp Construction or did she put it into other entities of yours and --
                 THE WITNESS: It was quite a few different things. I sold the property to her
                 and then she refinanced that property and then bought the construction
                 company. And a lot of it again had to do with those cash interest reserves that
                 we did with Prudential with guidance through Prudential in order to generate
                 liquidity to try to get Island View started knowing that this thing has an
                 incredible proforma.
 39:12-22        THE COURT: So it was a permit delay basically. Is that what you’re saying?
                 THE WITNESS: Well, the permit delay, but also during that process, they
                 added an extra step where we had to remediate about a dozen hotspots. It was
                 page 21, the soil management plan that we had to adhere to to comply with
                 their more stringent residential minimum standards. And so as soon as we got
                 the permit and ripped up the parking lot, prior to the earth work and prior to that
                 hammering that we just talked about, we and Penny and Arc (phonetic) went
                 and remediated that and that was another --




                                                  2
OMC\4844-5403-8480.v1-11/16/20
